Citation Nr: 0904945	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-24 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression and post-traumatic stress disorder 
(PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel







INTRODUCTION

The Veteran had active military service from September 1955 
to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

The Veteran presented testimony at a hearing held at the RO 
in October 2007 and at a travel Board hearing held in 
September 2008 before the undersigned Veterans Law Judge 
(VLJ).  The transcripts of both those hearings are on file.  


FINDINGS OF FACT

1.  The evidence on file does not include a current clinical 
diagnosis of a psychiatric disorder, to include depression.

2.  The evidence on file does not include a diagnosis of PTSD 
made in accordance with the provisions of the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).


CONCLUSION OF LAW

A psychiatric condition, to include depression and PTSD, was 
neither incurred in nor aggravated by active military 
service; and cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
requirement (4), to the effect that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Initially, the Board observes that the Veteran's service 
treatment records (STRs) are entirely unavailable in this 
case.  Even prior to the enactment of the Veterans Claims 
Assistance Act of 2000, the United States Court of Appeals 
for Veterans Claims (Court) had held that in cases where a 
veteran's STRs are unavailable/incomplete, through no fault 
of the veteran, there is a "heightened duty" to assist a 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that 
the RO has requested the STRs in this case to no avail; the 
service personnel records have been obtained.  As attempts to 
obtain the STRs have been undertaken without success, VA has 
no further duty to assist in this regard.



As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
VCAA duty to notify was satisfied by way of a letters sent to 
the Veteran in August 2004, January 2005 and May 2005 that 
fully addressed the notice elements outlined above and were 
sent prior to the initial AOJ decision in this matter issued 
in January 2006.  The letters informed the Veteran of what 
evidence was required to substantiate the service connection 
claim now on appeal and of his and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the Veteran was 
provided with this notice in March 2006 after the initial 
adjudication of the claim.  However, inasmuch as the service 
connection claim being adjudicated herein is being denied, 
the matter is moot and the Board finds no prejudice to the 
Veteran in proceeding with the present decision.  

VA also has a duty to assist with the development of claims.  
This duty includes assisting a veteran with the procurement 
of service treatment records (STRs) and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here the file does 
not contain the Veteran's STRs; post-service private medical 
records have been obtained to the extent available.  The 
Board finds that a remand is not required in this case to 
request a VA examination and/or nexus opinion as there 
evidence on file contains no current clinical diagnosis of a 
psychiatric disorder and does not contain a diagnosis of PTSD 
made in accordance with the provisions of the DSM-IV.  In 
addition, the Veteran reports that he is receiving Social 
Security disability benefits but that this is due to back 
problems and is entirely unrelated to his currently claimed 
psychiatric disorder (2008 hearing testimony p. 4).  
Accordingly, these records need not be sought in conjunction 
with the adjudication of this appeal.   

The Board finds that as to the claim being decided herein, 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional available 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran filed a service connection claim for a 
psychiatric disorder in July 2004.  

The Veteran's STRs are entirely unavailable in this case.  In 
March 2007, certification was received from the NPRC to the 
effect that the STRs were destroyed in a fire.  Service 
personnel records were forwarded for the record.  

The Veteran's DD Form 214 shows that he served with the 
United State Air Force.  In 2004 the Air Force Board for 
Correction of Military Records convened and concluded that 
the character of the Veteran's discharge should be upgraded 
from under other than honorable conditions (UOTHC) to under 
honorable conditions.  In support of his case, the Veteran 
explained that during service he was engaged in a lot of 
fights, resulting a few court martials.  He reported that if 
a racial slur was directed towards him, he would fight in a 
minute, resulting in the UOTHC discharge.  



The record reflects that the Veteran has been incarcerated 
numerous times and at numerous facilities between 1961 and 
1995.  The facilities identified by the Veteran were 
contacted in an attempt to obtain his medical records, many 
of which were unavailable.  

Records dated from 1991 to 1995 from a private psychiatric 
center were obtained.  This evidence reflected that the 
Veteran's diagnosed and treated conditions included: 
antisocial personality disorder, delusional disorder 
(persecutory type), and brief psychotic disorder without 
marked stressor.  Additional private psychiatric center 
records dated in 1990 were added to the file in 2006 
reflecting that the Veteran was treated for diagnosed 
schizotypal personality disorder.  

The Veteran presented testimony at a hearing held at the RO 
in October 2007.  He testified that he was subject to racism 
during his period of service while stationed in England and 
France.  The Veteran stated that he did not seek treatment 
for depression in service and indicated that he did not 
witness any fighting or killings in service, but witnessed 
both while in prison.  The Veteran reported that he was not, 
at the time of the hearing, being treated for any nervous or 
psychiatric condition and was not taking medication.   

VA records dated in 2006 and 2007 indicate that the Veteran 
was seen for a housing evaluation and had requested a 
psychiatric evaluation.

The file contains additional evidence received in July 2006 
which includes the statement of a licensed clinical social 
worker (LCSW).  The statement indicated that the Veteran had 
been discharged from service 50 years previously and noted 
that he was given a bad discharge which was racially 
motivated, but was recently upgraded.  It was reported that 
the Veteran had been incarcerated on and off from 1960 to 
1995 because of the bad discharge.  The LCSW stated that the 
Veteran was depressed and had PTSD.  Also on file is a 
medical statement from a private doctor dated June 2006, 
indicating that the Veteran had received mental health 
treatment in April 2008, at which time PTSD was diagnosed.  


The Veteran presented testimony at a travel Board hearing 
held in September 2008.  He testified that he was involved in 
several racially motivated incidents during service due to 
which he was issued a "bad" discharge.  The Veteran stated 
that he was seeing a psychiatrist and a social worker and 
described stressors which occurred during his time in prison.  

Legal Analysis

The Veteran contends that service connection is warranted for 
a psychiatric disorder which was incurred in service, during 
which time he was subject to racist behavior.  

In a case such as this where it appears that STRs are 
unavailable, the Board's obligation to explain its findings 
and conclusions, and to consider carefully the benefit-of-
the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board must point out; however, the O'Hare 
precedent does not raise a presumption that the missing 
medical records would, if they still existed, necessarily 
support the claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when a veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  A personality disorder is not a disease for 
compensation purposes.  38 C.F.R. §§ 3.303, 4.127.

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  


The record in this case contains no current clinical 
diagnosis of a psychiatric disorder (PTSD - will be 
separately discussed).  The Court has recently addressed what 
constitutes "current disability."  The Court held that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if the disability resolves prior to the 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  In this case, the claim for a psychiatric 
disorder was filed in 2004; since that time the record is 
negative for any clinical diagnosis of a psychiatric 
disorder.  The statement presented by the LCSW in 2006 
mentioned that the veteran was depressed.  However, while 
depression was referenced in that statement as a 
symptom/manifestation, it was not clinically diagnosed by the 
LCSW or by anyone else.  

Service connection for PTSD in particular requires: (1) 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Medical Disorders (4th ed. 1994) (DSM-
IV), (2) credible supporting evidence that the claimed in-
service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor(s).  See 
38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 4.125(a); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in the DSM-IV for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  The DSM-IV 
provides two requirements to support a diagnosis of PTSD: (1) 
A person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others;" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror."  
DSM-IV at 209.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  

The record on appeal contains a 2006 statement of a LCSW 
assessing PTSD and a reference to a diagnosis of PTSD in a 
statement signed by a private doctor in June 2006.  The Board 
concludes that neither statement represents medical evidence 
diagnosing PTSD in accordance with the DSM-IV.  In the first 
instance, the assessment of PTSD was made by a LCSW not a 
physician, psychiatrist, or psychologist.  There was no 
identification of any particular service-related traumatic 
event/stressor and no description of a response to that event 
supporting the PTSD assessment and there is no indication 
that it was made in compliance with the DSM-IV criteria.  In 
the second instance, the physician himself did not actual 
render a diagnosis of PTSD, he was merely referencing a PTSD 
diagnosis made by some other source (unspecified), quite 
possibly that made by the LCSW.  In neither case was the 
veteran actually clinically evaluated nor were any tests 
conducted to confirm or rule-out a diagnosis of PTSD.   

In summary, a clear preponderance of the evidence is against 
a finding that the veteran has a diagnosis of PTSD (or any 
other psychiatric disorder) made in accordance with DSM-IV.  
Even if a DSM-IV diagnosis of PTSD was of record, service 
connection would nevertheless be unwarranted.  The appellant 
has not identified any service related stressors and to the 
extent that any stressors have been generally described in 
hearing testimony provided in 2007 and 2008, they relate to 
events occurring while the Veteran was incarcerated post-
service.  

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
Veteran does not currently have a currently diagnosed 
psychiatric disorder to include depression and PTSD; service 
connection for this claimed disorder is not warranted and is 
denied.  The benefit of the doubt doctrine is not for 
application where, as here, the weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


